              Case 5:19-cv-01153 Document 1 Filed 09/24/19 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

JUAN RAMIREZ                                 §
                                             §
v.                                           §         CIVIL ACTION NO. 5:19-cv-1153
                                             §                          JURY
WAL-MART STORES TEXAS, LLC                   §


                       PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Plaintiff, JUAN RAMIREZ, and files this Plaintiff’s Original

Complaint, complaining of Defendants, WAL-MART STORES TEXAS, LLC, and in

support thereof would respectfully show the court as follows:

                                          PARTIES

         1.    Plaintiff JUAN RAMIREZ is an individual who resides in Maverick County,

Texas.

         2.    Defendant WAL-MART STORES TEXAS, LLC is a company whose

principal office is located in Bentonville, Arkansas. Service of process on this Defendant

may be effectuated by serving its registered agent: C T Corporation System, 1999 Bryan

Street, Suite 900, Dallas, Texas 75201.

                             JURISDICTION AND VENUE

         3.    The Court has diversity jurisdiction over this Civil Action under 28 U.S.C. §

1332 because the parties are citizens of different states, and the amount-in-controversy

exceeds $75,000.00.

PLAINTIFF’S ORIGINAL
COMPLAINT – Page 1 of 6
              Case 5:19-cv-01153 Document 1 Filed 09/24/19 Page 2 of 6



        4.     Venue is proper in this district because it is the district in which a substantial

part of the events or omissions giving rise to the claims occurred. See 28 U.S.C. § 1391(b).

                                            FACTS

        5.     Defendant WAL-MART STORES TEXAS, LLC are the owners and

possessor of the premises located at 496 South Bibb Avenue, Eagle Pass, Texas 78852.

        6.     On July 29, 2018, Plaintiff JUAN RAMIREZ was a business invitee at the

Wal-Mart Supercenter, Store #0461, located on 496 S. Bibb Street, Eagle Pass, Maverick

County, Texas.

        7.     On said date, Plaintiff JUAN RAMIREZ was prudently walking inside Wal-

Mart Supercenter and he slipped and fell on a liquid substance that was on the floor causing

him to fall and fracture his left knee.

        8.     Defendants WAL-MART STORES TEXAS, LLC, failed to post proper

signs, warning business invitees of the hazardous condition on the floor.

        9.     As a result of the negligent actions of Defendants WAL-MART STORES

TEXAS, LLC, Plaintiff suffered physical injuries and mental anguish for which he hereby

sues.

                          COUNT ONE: PREMISES LIABILITY

        10.    At the time in question, Plaintiff entered the premises in question for the

mutual benefit of both parties, and was thus an “invitee” to whom Defendant owed a duty

to exercise ordinary care, including the duty to discover any unreasonably dangerous

conditions existing on the premises, the duty to warn Plaintiff of the existence of such

dangerous conditions, and the duty to make the premises safe for use by Plaintiff.
PLAINTIFF’S ORIGINAL
COMPLAINT – Page 2 of 6
              Case 5:19-cv-01153 Document 1 Filed 09/24/19 Page 3 of 6



       11.     Defendant either knew, or in the exercise of ordinary care should have

known, that the liquid substance on the floor posed an unreasonable risk of harm to users

of the premises.

       12.     Defendant failed to take reasonable steps to discover and correct the hazard

and failed to warn Plaintiff of the existence of this hazardous condition of the premises

although the dangerous condition existed on the premises and Defendant should have

discovered and corrected it.

       13.     Defendant’s indifference and failure to act was a proximate cause of the

injuries and damages suffered by Plaintiff as further detailed below.

                               COUNT TWO: NEGLIGENCE

       14.     Defendant and Defendant’s employees, agents, and Vice-Principals, while

acting in the course and scope of their employment, agency relationship, or duties for

Defendant, were negligent in one or more of the following ways:

       (a).    In failing to adhere to their duty of maintaining a safe shopping environment
               for the business invitees of Wal-Mart Supercenter, Store #0461;

       (b).    In failing to implement adequate safety protocols;

       (c).    In failing to adhere to or follow safety protocols for the protection of their
               customers;

       (d).    In the creation of a hazardous condition on the premises;

       (e).    In failing to divert customer foot traffic around a known hazardous condition;

       (f).    In failing to adequately protect their customers from a known hazardous
               condition; and

       (g).    In failing to adequately warn their customers from a known hazardous
               condition
PLAINTIFF’S ORIGINAL
COMPLAINT – Page 3 of 6
                Case 5:19-cv-01153 Document 1 Filed 09/24/19 Page 4 of 6




          15.    Defendant’s negligent acts, both directly and by and through their

employees, agents, and Vice-Principals, were a proximate cause of the damages alleged

herein.

                                           DAMAGES

          16.    Each of the foregoing acts of negligence/premises liability, singularly or

collectively, jointly and severally, constitutes a proximate cause of Plaintiff’s injuries and

damages, as alleged.

          17.    As a proximate result of the occurrence made the basis of this lawsuit,

Plaintiff generally suffered injuries to his lumbar spine and femur. Some of the injuries and

impairments are permanent in nature.

          18.    As a result of Defendant’s negligence, Plaintiff has incurred the following

damages:

          a.     Reasonable expenses for necessary medical care in the future;

          b.     Physical pain and mental anguish in the past and future;

          c.     Physical impairment in the past and future; and,

          d.     Physical disfigurement.

                               REQUEST FOR JURY TRIAL

          19.    Pursuant to Federal Rules of Civil Procedure 38, Plaintiff hereby requests a

trial by jury.




PLAINTIFF’S ORIGINAL
COMPLAINT – Page 4 of 6
             Case 5:19-cv-01153 Document 1 Filed 09/24/19 Page 5 of 6



                                        PRAYER

       20.    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon final

hearing, Plaintiff have and recover:

       a.     Judgment against Defendant, for all damages in a sum in excess of the

              minimum jurisdictional limits of the Court;

       b.     Pre-judgment and post-judgment interest as provided by law;

       c.     Costs of suit; and

       d.     Such other and further relief to which Plaintiff may show himself to be justly

              entitled.




PLAINTIFF’S ORIGINAL
COMPLAINT – Page 5 of 6
            Case 5:19-cv-01153 Document 1 Filed 09/24/19 Page 6 of 6



                                                 Respectfully submitted,

                                                 KNICKERBOCKER HEREDIA
                                                 SALINAS & SALINAS, P.C.
                                                 468 Main Street
                                                 Eagle Pass, Texas 78852
                                                 Tel: (830) 773-9228
                                                 Fax: (830) 773-2582
                                                 Email: borderlawyer@knicklaw.com


                                                 By:_/s/ Marco A. Salinas
                                                        Marco A. Salinas
                                                 State Bar No. 00794583

                                                 ATTORNEYS FOR PLAINTIFF



                             CERTIFICATE OF SERVICE

       I hereby certify that on September 24, 2019, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Western District of Texas,
using the electronic case filing system of the court.


                                                 /s/Marco A. Salinas________
                                                 MARCO A. SALINAS




PLAINTIFF’S ORIGINAL
COMPLAINT – Page 6 of 6
